Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 188 Filed: 01/30/19 Page: 1 of 16 PAGEID #: 11114




                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF OHIO
                                        WESTERN DIVISION



    OHIO A. PHILIP RANDOLPH                                          )
    INSTITUTE, et al.,                                               )
                                                                     )
            Plaintiffs,                                              )          No. 1:18-cv-00357
                                                                     )
    v.                                                               )          ORDER DENYING
                                                                     )          MOTION FOR
    LARRY HOUSEHOLDER, et al.,                                       )          PROTECTIVE ORDER
                                                                     )          AND GRANTING IN PART
            Defendants.                                              )          MOTION TO LIMIT THE
                                                                     )          SCOPE OF THE
                                                                     )          DEPOSITION
                                                                     )
                                                                     )




    Before: Moore, Circuit Judge, Black and Watson, District Judges.

            This case is before the Court on the Republican National Committee (“RNC”), the

    National Republican Congressional Committee (“NRCC”), and Adam Kincaid’s Emergency

    Motion for Protective Order. 1 They request a protective order halting Kincaid’s deposition, or

    alternatively, an order limiting the scope of the deposition to questions specific to Ohio

    redistricting. We DENY the motion for a protective order. However, we GRANT in part the

    motion to limit the scope of the deposition to questions that pertain in any way to the

    redistricting process in Ohio.


    1
     Although the RNC, NRCC, and Kincaid together style themselves as “Movants” in seeking the protective order,
    Kincaid is the only movant whose compliance for his deposition is sought by the Plaintiffs and who would be
    directly impacted by our grant or denial of the motion for a protective order. Doc. 165 (Kincaid’s Mot. for
    Protective Order at 1–2) (Page ID #7366–67). As Kincaid himself is one of the three Movants seeking the
    protective order, we only note this fact and need not decide its import.

                                                          1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 188 Filed: 01/30/19 Page: 2 of 16 PAGEID #: 11115




                                         I.    BACKGROUND

            Adam Kincaid is the current executive director of the National Republican Redistricting

    Trust (“NRRT”) and Fair Lines America. He avers that “NRRT was established in September

    2017 to act as a hub for the coordination and collaboration of 2020 redistricting efforts for the

    Republican Party.” Doc. 165-1 (Kincaid Suppl. Aff. at 2) (Page ID #7384). From 2011 to 2012,

    Kincaid worked as the Redistricting Coordinator at the NRCC. Id. Kincaid avers that “the

    NRCC’s primary function is to help elect Republicans to the House of Representatives.” Id. at 3

    (Page ID #7385). The Plaintiffs allege and point to documents that indicate that Kincaid was

    closely involved in the process of developing the Ohio congressional district maps that were

    adopted in 2011, and which they challenge as an unconstitutional partisan gerrymander in the

    instant suit.

            Kincaid was previously deposed on December 4, 2018. During that deposition, Kincaid

    refused to answer a significant number of questions, claiming that various privileges, including

    the First Amendment privilege, protected him from having to answer. See Doc. 183-8 (Kincaid

    Dec. 4, 2018 Dep. Tr.) (Page ID #10776). The Plaintiffs also subpoenaed Kincaid, the RNC, and

    the NRCC to produce documents pertaining to this litigation.         Kincaid asserted the First

    Amendment privilege, attorney-client privilege, and work-product protection over many of the

    documents. The Plaintiffs moved to compel Kincaid to produce the documents, and this Court

    determined that Kincaid had not sufficiently established that any privilege protected the

    documents from disclosure and ordered them produced in its December 21, 2018 Order. Doc.

    128 (Order Granting Pl. Mot. to Compel Compliance) (Page ID #3465). Kincaid filed an

    interlocutory appeal in the Sixth Circuit, seeking review of this decision. Doc. 130 (Notice of

    Appeal) (Page ID #3502). During a January 15, 2019 status conference, this Court ordered

                                                   2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 188 Filed: 01/30/19 Page: 3 of 16 PAGEID #: 11116




    Kincaid to appear for his scheduled January 17, 2019 reopened deposition. Doc. 142 (Jan. 15,

    2019 Status Conf. Tr. at 9) (Page ID #4619). Kincaid informed the Court that he would not

    appear at the January 17 deposition and was prepared to suffer contempt. Id. at 7, 11 (Page ID

    #4617, 4621). The Sixth Circuit dismissed the appeal for lack of jurisdiction on the following

    day, January 18, 2019. Ohio A. Philip Randolph Institute, et al. v. Larose, et al., No. 18-4258

    (6th Cir. Jan 18, 2019). Kincaid and the other movants have since produced documents and thus

    appear to have complied with the Court’s prior Order in that regard.

           The parties rescheduled the reopened Kincaid deposition for January 31, 2019. Kincaid

    claims that he has filed the present Motion for a Protective Order to preserve his appellate rights

    on the First Amendment privilege issue given the Sixth Circuit’s comments that Kincaid’s failure

    to file such a motion precluded its review of the issue.        See Doc. 165 (Kincaid Mot. for

    Protective Order at 2 n.1) (Page ID #7367) (“The RNC, NRCC, and Kincaid otherwise file this

    motion to preserve their appellate rights after this Court issues a final order in the case.”)

    (emphasis added). The Plaintiffs assert that Kincaid has made representations that he will not

    take an interlocutory appeal of this Court’s decision regarding the First Amendment privilege

    and its implications for his scheduled January 31 deposition.

           Our December 21, 2018 Order Granting Plaintiffs’ Motion to Compel Compliance with

    Subpoenas Served on the RNC, NRCC, and Kincaid discussed the First Amendment privilege

    and its application to various subpoenaed documents over which the Movants asserted the

    privilege. See Doc. 128 (Order Granting Pl. Mot. to Compel Compliance at 6–12) (Page ID

    #3470–76). We return to that analysis here in the context of Kincaid’s assertion of the privilege

    to preclude his own testimony.




                                                    3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 188 Filed: 01/30/19 Page: 4 of 16 PAGEID #: 11117




                                II.   FIRST AMENDMENT PRIVILEGE

           NAACP v. Alabama is the foundational case for the First Amendment privilege asserted

    by Kincaid. 357 U.S. 449 (1958). In the context of the burgeoning Civil Rights Movement in

    the segregated South, the State of Alabama sued the NAACP’s Alabama branch for acting as an

    organization in the state without having complied with the state’s registration and authorization

    procedures. Id. at 451–53. Alabama sought to compel the NAACP to disclose its list of

    members, explaining that it needed the member list in order to “determine whether [the NAACP]

    was conducting intrastate business in violation of the Alabama foreign corporation registration

    statute.” Id. at 464. The Supreme Court saw no reason as to why the member lists were

    necessary to establish this element of Alabama’s claim. Id. at 464–65. The Court weighed

    Alabama’s proffered justification against the impairment of First Amendment rights that the

    NAACP would suffer if required to disclose their member lists. The NAACP had “made an

    uncontroverted showing that on past occasions revelation of the identity of its rank-and-file

    members ha[d] exposed th[o]se members to economic reprisal, loss of employment, threat of

    physical coercion, and other manifestations of public hostility.” Id. at 462. The Court concluded

    that disclosure of the list was

           likely to affect adversely the ability of petitioner and its members to pursue their
           collective effort to foster beliefs . . . in that it may induce members to withdraw
           from the Association and dissuade others from joining it because of fear of
           exposure of their beliefs shown through their associations and of the
           consequences of this exposure.
    Id. at 462–63. The Court also noted that the NAACP had substantially complied with most other

    components of the order; the member list was the only request that it continued to resist. Id. at

    465–66. Balancing the need for disclosure against the threat to First Amendment rights, the




                                                    4
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 188 Filed: 01/30/19 Page: 5 of 16 PAGEID #: 11118




    Court overturned the judgment of civil contempt that had resulted from the NAACP’s

    noncompliance. Id. at 466.

            In Marshall v. Bramer, the Sixth Circuit considered the plaintiffs’ motion to compel a

    non-party to produce a list of the names of his fellow members of the local Ku Klux Klan

    (“KKK”) in order to gain insight into who might have firebombed plaintiffs’ house. 828 F.2d

    355, 358 (6th Cir. 1987). First, the Sixth Circuit distinguished Marshall from NAACP because a

    private litigant rather than a state actor was seeking the membership list. 2 Id. at 360. Second,

    the Sixth Circuit highlighted that the protective order under which the list would be produced

    would significantly minimize any potential harm to the KKK’s membership, noting that the

    contemplated disclosure in NAACP had been public. Id. Balancing these factors, the Sixth

    Circuit held that disclosure of the membership list was appropriate. Id.

            In Black Panther Party v. Smith, the D.C. Circuit also used a “balancing inquiry” to

    evaluate the assertion of a claim of First Amendment privilege. 661 F.2d 1243, 1266 (D.C. Cir.

    1981), judgment vacated, 458 U.S. 118 (1982). The Black Panther Party, which had sued

    various government officials, asserted the First Amendment privilege in refusing to respond to

    the government’s discovery requests seeking lists of Black Panther Party members who were not

    already publicly associated with the Party. Id. at 1264. The D.C. Circuit held that one party’s

    “First Amendment claim should be measured against [the other party’s] need for the information

    sought.” Id. at 1266. The court counseled that “[t]he need for First Amendment protection

    should be carefully scrutinized. . . . The argument in favor of upholding the claim of privilege

    will ordinarily grow stronger as the danger to rights of expression and association increases.” Id.

    at 1267. The court noted that the party asserting the privilege “need not prove to a certainty that


    2
     In Perry v. Schwarzenegger, however, the Ninth Circuit asserted that it made no difference whether the party
    seeking disclosure was a state actor or a private litigant. 591 F.3d 1147, 1160 n.5 (9th Cir. 2010).

                                                            5
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 188 Filed: 01/30/19 Page: 6 of 16 PAGEID #: 11119




    its First Amendment rights will be chilled by disclosure,” but rather demonstrate “that there is

    some probability that disclosure will lead to reprisal or harassment.” Id. at 1267–68. Such

    reprisals and harassment might include “economical reprisal, loss of employment, threat of

    physical coercion, and other manifestations of physical hostility.” Id. at 1268 n.148 (quoting

    NAACP, 357 U.S. at 462). The court also evaluated the other party’s need for the information:

    whether the party “[m]ere[ly] speculat[es] that information might be useful” or the information

    “goes to ‘the heart of the matter’” and “whether the litigants seeking disclosure have pursued

    alternative sources” for the information. Id. at 1268. After discussing the factors to be balanced,

    the D.C. Circuit concluded that the district court had conducted insufficient analysis of these

    factors and remanded the issue to the district court. Id. at 1269–70.

           The Ninth Circuit adopted a more rigid balancing test for evaluating the applicability of

    the First Amendment privilege in Perry v. Schwarzenegger, 591 F.3d 1147 (9th Cir. 2010).

    Unlike in NAACP, Marshall, and Black Panther Party, the party asserting the First Amendment

    privilege in Perry did not seek to protect only the identities of an organization’s previously

    undisclosed members.      In assessing the privilege, the Ninth Circuit stated that “the party

    asserting the privilege must demonstrate . . . a prima facie showing of arguable first amendment

    infringement.” Perry, 591 F.3d at 1160 (internal quotation marks omitted). To do so, the party

    opposing disclosure must “demonstrate that enforcement of the discovery requests will result in

    (1) harassment, membership withdrawal, or discouragement of new members, or (2) other

    consequences which objectively suggest an impact on, or chilling of, the members’ associational

    rights.” Id. (internal quotation marks and brackets omitted). However, “[a] protective order

    limiting the dissemination of disclosed associational information may mitigate the chilling effect

    and could weigh against a showing of infringement.” Id. at 1160 n.6.



                                                     6
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 188 Filed: 01/30/19 Page: 7 of 16 PAGEID #: 11120




            Under the Ninth Circuit’s test, once the prima facie showing is made, the burden shifts to

    the party seeking disclosure, who must demonstrate that its interest in disclosure is sufficiently

    strong to justify infringing on the other party’s First Amendment rights. Id. at 1161. The Ninth

    Circuit requires a showing “that the information sought is highly relevant to the claims or

    defenses in the litigation” and “[t]he request must also be carefully tailored to avoid unnecessary

    interference with protected activities, and the information must be otherwise unavailable.” Id.

    The Ninth Circuit suggests that in its balancing, the court consider “the importance of the

    litigation, the centrality of the information sought to the issues in the case, the existence of less

    intrusive means of obtaining the information, and the substantiality of the First Amendment

    interests at stake.” Id. (citations omitted).

            In Tree of Life Christian Schools v. City of Upper Arlington, a district court opinion from

    within the Sixth Circuit, the defendant (a state actor) moved to compel Tree of Life’s disclosure

    of its biggest donor, who had pledged millions of dollars for the construction of a school with the

    condition that he remain anonymous. 2012 U.S. Dist. LEXIS 32205 (S.D. Ohio 2012), at *2.

    The defendant sought the anonymous donor’s identity to be able to depose the donor about his

    ability to pay the pledged amount and whether he would go through with the donation if the

    school were relocated, which the defendant’s actions had made necessary. Id. at *3. These lines

    of questioning sought to develop possible theories that might undermine an element of the

    plaintiff’s claim. Id. The district court ruled that the possible chilling effect that disclosure

    might have on the plaintiff, the donor, and potential future donors overcame the defendant’s

    interest in disclosure of the donor’s identity.       The interest in disclosure was based on the

    defendant’s pure speculation and sought information that was not “crucial” to defendant’s case.

    Id. at *11.



                                                      7
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 188 Filed: 01/30/19 Page: 8 of 16 PAGEID #: 11121




                                         III.    DISCUSSION

       A. First Amendment Interest

           Kincaid asserts that his associational rights will be harmed by being forced to testify at a

    deposition. He asserts that “if [he] were required to disclose [his] mental impressions and

    communications to the Plaintiffs, it would both drastically and adversely affect how [he]

    communicate[s] internally in the future . . . with the NRCC, as well as NRRT, and Fair Lines

    America.” Doc. 165-1 (Kincaid Suppl. Aff. at 3) (Page ID #7385).

           Conducting the balancing prescribed in NAACP and partly drawing from the Ninth and

    D.C. Circuits’ cases, we first examine the asserted speech-chilling threat posed by disclosure.

    Although NAACP, Marshall, Black Panther Party, and Tree of Life consider the speech and

    association chilling effects of the disclosure of membership or donor lists, Perry expands that

    analysis to encompass the disclosure of internal communications.

           We conclude that Kincaid has not demonstrated any threat that participating in the

    deposition would subject him to retaliation or harassment of the type contemplated by NAACP.

    See NAACP, 357 U.S. at 462–63.          The chilling effect threatened by requiring Kincaid’s

    deposition is considerably less substantial than that in NAACP, Black Panther Party, and Perry.

    In NAACP, disclosure would have meant the public revelation of the names of Civil Rights

    activists in Alabama in the mid-1950s. The Supreme Court’s opinion notes that the chilling

    effect was of special concern because members of the NAACP were voicing then-unpopular

    views. Id. at 462 (“Inviolability of privacy in group association may in many circumstances be

    indispensable to preservation of freedom of association, particularly where a group espouses

    dissident beliefs.”); see also Black Panther Party, 661 F.2d at 1265 (“Privacy is particularly

    important where the group’s cause is unpopular; once the participants lose their anonymity,

                                                    8
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 188 Filed: 01/30/19 Page: 9 of 16 PAGEID #: 11122




    intimidation and suppression may follow.”) Record evidence established that those known to be

    NAACP members had been subjected to threats, economic retribution, and violence.                 The

    disclosure of membership lists would have exposed some who previously had no outward

    association with the NAACP.

           Here, however, Kincaid was employed as and publicly acknowledged as a Republican

    working toward the election of other Republicans through redistricting efforts. His deposition

    testimony will not associate him with an organization with which he previously had no public

    ties. We also find it difficult to believe that efforts by the Republican Party (or any Party for that

    matter) to control redistricting will truly be chilled in the sense required by NAACP by

    mandating that someone who had an influence on the drawing of the map at issue must answer

    questions pertaining to the redistricting at a deposition. The political parties have an acute

    interest in influencing the district maps, and this is not a situation in which “without [the] privacy

    [provided by the First Amendment privilege], there is a chance that there may be no association

    and, consequently, no expression of the ideas that association helps to foster.” In re Motor Fuel

    Temperature Sales Practices Litig., 641 F.3d 470, 479 (10th Cir. 2011). Moreover, Kincaid has

    not expressed any concern that his deposition might subject him to harassment or retaliation—

    the kinds of chilling effects with which the First Amendment privilege doctrine is primarily

    concerned. His affidavit, the sole piece of evidence offered to support his claim of a chilling

    effect, offers only conclusory speculations that the requirement that he testify would chill the

    associations’ speech. See id. at 491–92 (questioning the sufficiency of the single affidavit

    submitted as evidence of the First Amendment chill threatened). Finally, to be clear: this case

    does not concern a First Amendment privilege over the private communications between national

    political parties’ operatives to assist their members in crafting campaign messaging and strategy.



                                                      9
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 188 Filed: 01/30/19 Page: 10 of 16 PAGEID #: 11123




     Cf. Perry, 591 F.3d at 1152–53. We express no opinion on the potential First Amendment

     implications of a situation in which that kind of information is sought.

            It is possible that requiring Kincaid to disclose internal communications might cause him

     and members of his organizations to be more cautious about candidly expressing their thoughts

     and plans.   “[C]hilling participation and [ ] muting the internal exchange of ideas” could

     conceivably result from denying Kincaid’s motion for a protective order; he has therefore

     established that his First Amendment interests are arguably implicated to some extent. See

     Perry, 591 F.3d at 1163. But we note again what exactly is at issue here: communications and

     deposition testimony related to the process of and factors involved in drawing the district lines

     themselves, which are centrally at issue in this case, not purely internal communications about a

     candidate’s campaign strategy and the like.

            We further note that the concept of the “association” whose First Amendment rights

     Kincaid’s motion seeks to protect goes far beyond that seen in the relevant caselaw. Kincaid’s

     affidavit asserts that he believes that his deposition would damage NRRT and Fair Lines

     America’s abilities to hire and retain data analysts and will hinder “full and honest discussion

     within the NRCC, NRRT, and Fair Lines America about redistricting.”        Doc. 165-1 (Kincaid

     Suppl. Aff. at 3) (Page ID #7385). Although Kincaid, an individual, is the party resisting a

     deposition, he argues that his deposition would damage the First Amendment interests of a

     sprawling set of organizations—the NRCC, the NRRT, and Fair Lines America. Doc. 165-1

     (Kincaid Suppl. Aff. at 3–5) (Page ID #7385–86). Kincaid does not even assert that he had a

     relationship with NRRT or Fair Lines America during the time period relevant to this litigation.

     See Doc. 165-1 (Kincaid Suppl. Aff. at 2–3) (Page ID #7384–85).




                                                     10
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 188 Filed: 01/30/19 Page: 11 of 16 PAGEID #: 11124




            In NAACP, the NAACP sought to protect its own membership lists. In Marshall, a

     member of the KKK sought to protect the membership list of his KKK chapter. In Tree of Life, a

     school sought to protect its own donor list. In Perry, “the official proponents of Proposition 8

     and the official Proposition 8 campaign committee” sought to protect their own “internal

     campaign communications relating to campaign strategy and advertising.” Perry, 591 F.3d at

     1152–53. However, in footnote twelve of Perry, the Ninth Circuit emphasized that the First

     Amendment privilege protected only “private, internal campaign communications concerning the

     formulation of campaign strategy and messages . . . among the core group of persons engaged in

     the formulation of campaign strategy and messages” and “[l]eft it to the district court . . . to

     determine the persons who logically should be included in light of the First Amendment

     associational interests the privilege is intended to protect.”   Perry, 591 F.3d at 1165 n.12

     (emphasis omitted); but see AFL-CIO v. FEC, 333 F.3d 168, 175–78 (D.C. Cir. 2003)

     (conceptualizing an arguably broader First Amendment associational privilege in the context of

     evaluating the constitutionality of an FEC regulation that provided for public disclosure of

     thousands of pages of investigatory files).

            Kincaid’s assertion of the First Amendment privilege to protect internal communications

     and hiring prospects of three organizations in their entirety—the NRCC, NRRT and Fair Lines

     America—goes far beyond the precedent established in Perry. First, Kincaid attempts to assert

     First Amendment associational privilege over his own “mental impressions.” Kincaid has cited

     no precedent that extends the First Amendment associational privilege to personal mental

     impressions, and we do not see how preventing him from testifying about his mental impressions

     protects his associational rights or those of the three organizations he mentions. Second, Kincaid

     does not attempt to shield from disclosure testimony about his communications with a “core



                                                    11
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 188 Filed: 01/30/19 Page: 12 of 16 PAGEID #: 11125




     group of persons” engaged in the relevant redistricting activity. Perry, 591 F.3d at 1165 n.12.

     Rather, he casts his threatened associational rights quite broadly—bringing within them the

     rights of three organizations. Finally, the information likely to be sought in Kincaid’s deposition

     differs considerably from that protected in Perry. Kincaid’s testimony would likely not be so

     much about substantive political campaign messaging (the campaign playbook), but instead will

     likely relate or pertain to the formulation of the districts in which subsequent campaigns will take

     place (the setting of the playing field). These two types of communications could be considered

     distinct: the former is possibly internal speech that could be chilled, the latter concerns a task

     that the Ohio Legislature is obligated to undertake (subject to constitutional constraints) and

     ultimately results in a public law passed by the Legislature and signed by the Governor.

        B. Interest in Disclosure

            Having identified Kincaid’s First Amendment interest (albeit insubstantial) in preserving

     the confidentiality of certain information, this Court must turn to evaluate and balance the

     Plaintiffs’ interest in his testimony. The Plaintiffs argue that the information sought is central to

     the claims litigated in the suit. They must ultimately prove that the defendants acted with

     partisan intent in drawing the Ohio maps in question. Davis v. Bandemer, 478 U.S. 109, 127

     (1986); Gill v. Whitford, 138 S. Ct. 1916, 1938 (2018) (Kagan, J., concurring). The Plaintiffs

     argue that the Ohio legislators worked closely with Kincaid in drawing the maps and assert that

     Kincaid actually took the lead in the map-drawing. They specifically assert that Kincaid was one

     of the “primary draftsmen on the Ohio congressional map.” Case No. 1:18-mc-00031, Doc. 14

     (Reply Mem. in Supp. of Mot. to Compel at 8). The Plaintiffs point to various documents

     supporting their assertion that Kincaid was involved in designing and analyzing the Ohio




                                                      12
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 188 Filed: 01/30/19 Page: 13 of 16 PAGEID #: 11126




     congressional district maps. Doc. 183 (Pl. Opp. to Mot. for Protective Order at 8) (Page ID

     #10715).

            Kincaid counters that he “had minimal communications with members of the Ohio

     legislative staff” and that “[t]o the best of [his] recollection, [he] never communicated with a

     member of the Ohio Legislature in any format.” Doc. 165-1 (Kincaid Suppl. Aff. at 3) (Page ID

     #7385). He argues that “[t]he vast majority of [his] conversations were with members of the

     Ohio Republican Congressional Delegation and internal to the NRCC and RNC themselves.”

     Doc. 165 (Kincaid Mot. for Protective Order at 13) (Page ID #7378).

            Among other things, Plaintiffs are entitled to probe what Kincaid means by “minimal”

     and to inquire about the communications that Kincaid did have with the Ohio legislative staff

     and officials. We are unpersuaded by Kincaid’s assertion that “[t]he Plaintiffs allege that the

     national Republicans drew the map. This allegation is not the same as the claim that the

     Plaintiffs must prove, which is that their First and Fourteenth Amendment rights were violated

     by the state government.” Doc. 165 (Kincaid Mot. for Protective Order at 13) (Page ID #7378).

     The “state government” would not be excused from potential constitutional violations simply

     because it asked the national Republicans to take care of the heavy lifting. And it is true that the

     Plaintiffs allege that the national Republicans drew the map—at trial they will likely attempt to

     prove this key piece of their claim using information gathered during Kincaid’s deposition.

            The mere fact that “[t]he vast majority of [Kincaid’s] conversations were with members

     of the Ohio Republican Congressional Delegation and internal to the NRCC and RNC

     themselves” is not dispositive. If, for example, the Plaintiffs sought to question Kincaid about a

     conversation that he had with another NRCC employee, directing that employee what to tell

     members of the Ohio legislative staff about how to draw the map to maximize Republican



                                                     13
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 188 Filed: 01/30/19 Page: 14 of 16 PAGEID #: 11127




     success, that would be a conversation internal to the NRCC. However, it would be highly

     relevant to an element of the Plaintiffs’ claim. To the extent that Kincaid might have engaged in

     internal conversations that had nothing to do with redistricting in Ohio, such conversations

     appear to be irrelevant to this lawsuit. The Plaintiffs’ interest in such conversations is clearly

     outweighed, and requiring Kincaid to testify about such topics would be improper. We will

     further discuss this below when addressing Kincaid’s motion in the alternative to limit the scope

     of Kincaid’s deposition.

            The Plaintiffs also assert that they have satisfied their obligation first to consult and

     exhaust other sources from which the same information could be attained prior to seeking

     disclosure that arguably treads on Kincaid’s First Amendment rights. They have deposed other

     parties who are alleged to have worked in concert with Kincaid on the Ohio redistricting, but

     those depositions did not produce the pertinent information. The Plaintiffs claim that the newly

     produced documents indicate that Kincaid worked closely with Dr. Thomas Hofeller in drawing

     the Ohio maps; Hofeller has since died and, therefore, cannot be deposed. We conclude that the

     Plaintiffs have sufficiently demonstrated that they have attempted to procure the desired

     information from other sources prior to seeking the deposition that may impact Kincaid’s First

     Amendment rights.

                                  IV.    SCOPE OF THE DEPOSITION

            Although the deposition will go forward as scheduled, we grant in part Kincaid’s request

     to limit its scope. This limitation follows naturally from the First Amendment balancing just

     discussed. Where certain information is not central or highly relevant to the Plaintiffs’ claims,

     the Plaintiffs have a lesser interest in disclosure that does not weigh as heavily against any First

     Amendment interest that Kincaid might have.



                                                      14
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 188 Filed: 01/30/19 Page: 15 of 16 PAGEID #: 11128




            Kincaid requests that the Plaintiffs be prohibited from “ask[ing] questions about the

     RNC’s, NRCC’s, and Kincaid’s communications and impressions regarding redistricting

     generally.” Doc. 165 (Kincaid Mot. for Protective Order at 15) (Page ID #7380) (emphasis

     added). The litigation concerns the redistricting process in Ohio. The deposition of Kincaid

     should center on issues related to proving the various elements of specific claims at issue in this

     case—understanding Kincaid and his associates’ roles in designing, drafting, directing,

     consulting on, or in any way influencing the congressional district maps in Ohio. That said, we

     warn the parties not to parse this limitation too finely. General conversations may be highly

     relevant to redistricting in Ohio. A conversation or mental impression is not out of bounds

     merely because it was not “to or about the Ohio state legislative apparatus” as narrowly

     construed, for example. Id. at 13 (Page ID #7378). Furthermore, simply because certain

     conversations or mental impressions encompassed efforts involving both Ohio and other states

     together does not mean they are not appropriate for exploration at this deposition.

            Finally, we note that this Court imposed essentially the same limitation in its prior Order

     that compelled the production of various documents from the Movants (including Kincaid). See

     Doc. 128 (Order Granting Pl. Mot. to Compel Compliance) (Page ID #3482) (requiring the

     production of documents “to the extent such documents are relevant to Ohio’s redistricting (or

     fundraising for the same).”). Importantly, the Movants appear to have complied with that Order.

     Now the Plaintiffs sensibly seek to question Kincaid partly about the additional information

     gleaned from that production.




                                                      15
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 188 Filed: 01/30/19 Page: 16 of 16 PAGEID #: 11129




                                           V.    CONCLUSION

             For the above reasons, we DENY Kincaid’s Motion for a Protective Order and GRANT

     in part his motion to limit the scope of the January 31, 2019 deposition.



             IT IS SO ORDERED.

     Date:     1/30/2019                                                 /s/ Timothy S. Black
                                                                         Timothy S. Black
                                                                         United States District Judge

                                                                         /s/ Karen Nelson Moore
                                                                         Karen Nelson Moore
                                                                         United States Circuit Judge

                                                                         /s/ Michael H. Watson
                                                                         Michael H. Watson
                                                                         United States District Judge




                                                     16
